In an action to determine a claim to real property under article 15 of the Real Property Law, and for a judgment declaring that alleged rights or easements over lands have ceased and terminated and are no longer effective, judgment decreeing plaintiff’s title, awarding judgment in his favor against a defaulting defendant, dismissing the first cause of action on the merits as to intervener-respondent, and declaring the rights and interests of that respondent in certain easements, insofar as appealed from, unanimously affirmed, with costs to the intervenerrespondent. No opinion. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. [198 Misc. 151.] [See post, p. 1151.]